UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K/A CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): May 12, 2014 PhotoMedex, Inc. (Exact Name of Registrant Specified in Charter) Nevada 0-11635 59-2058100 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 100 Lakeside Drive, Suite 100, Horsham, Pennsylvania (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:215-619-3600 Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ⃞ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ⃞ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ⃞ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ⃞ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item2.01Completion of Acquisition or Disposition of Assets. On May 13, 2014, PhotoMedex, Inc. (the “Company”) filed a Current Report on Form 8-K reporting that as of May 12, 2014, the Company closed its acquisition of LCA-Vision, Inc. ("LCA"). This Form 8-K/A amends the Form 8-K the Company filed on May 13, 2014 to include LCA’s historical consolidated financial statements and the Company’s unaudited pro forma condensed consolidated financial statements giving effect to the acquisition, each for the year ended December31, 2013 and for the three months ended March 31, 2014. Item 9.01 Financial Statements and Exhibits. (a)Financial Statements of Business Acquired. LCA’s audited historical consolidated financial statements for the years ended December 31, 2013 and 2012 are incorporated by reference into this Form 8-K/A from Item 8 of LCA’s Form 10-K filed on March 12, 2014. LCA’s unaudited historical consolidated financial statements for the three months ended March 31, 2014 are incorporated by reference into this Form 8-K/A from Part I, Item 1 of LCA’s Form 10-Q filed on May 8, 2014. (b)Pro Forma Financial Information. The following unaudited pro forma condensed consolidated financial information related to the LCA acquisition is attached as Exhibit 99.1 to this Form 8-K/A and incorporated by reference into this Form 8-K/A: (i) Unaudited Pro Forma Condensed Consolidated Balance Sheet as of March 31, 2014; (ii) Unaudited Pro Forma Consolidated Statement of Operations for the year ended December 31, 2013; and (iii) Unaudited Pro Forma Consolidated Statement of Operations for the three months ended March 31, 2014. (d)Exhibits. The following exhibits are being filed as part of this Current Report on Form 8-K/A pursuant to Item 2.01 and shall not be deemed to be “filed”: Exhibit NumberDescription 99.1Unaudited Pro Forma Condensed Consolidated Financial Information. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Company has duly caused this current report to be signed on its behalf by the undersigned hereunto duly authorized. PHOTOMEDEX, INC. Date: July 28, 2014 By: /s/ Dolev Rafaeli Dolev Rafaeli Chief Executive Officer EXHIBIT INDEX Exhibit No. Description of Exhibit UNAUDITED PRO FORMA CONDENSED CONSOLIDATED FINANCIAL STATEMENTS issued by PhotoMedex, Inc.
